Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because of the following reasons:

Regarding FIG. 2A: The label “MATCH_S1” on the right side should be “MATCH_S2”.  The label “106” should be “244”.
The lowest label “SRCLK” seems out of place, labeling a dangling horizontal wire, and should be removed along with the dangling horizontal wire.

Regarding FIG. 2B:  It would be helpful but not necessary to also provide the Matach_s2 line.   Something appears to be not correct with the timing diagram. For example, if the rising edge of CLK_1 triggers the enable signal to go HIGH then why is the next pulse of the enable signal further to the right in the diagram NOT aligned with the rising edge of the CLk_1 signal?  If it took that much time in the left half of the diagram to enable the match line HIGH in response to the rising edge of CLK-2 then how can the match line so quickly be re-enabled HIGH afterwards, and NOT in aligned with the rising edge of CLK-2 again?. 



The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  

Regarding FIG. 2A:  Reference label 244 mentioned in [0041].  




The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  

Regarding FIG. 2A:  MATCH_S1 and MATCH_S’2 are not found in the specification.

     Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 


Specification
The disclosure is objected to because of the following informalities:

Regarding [0036]:  Change “partitioned in multiple stages” to “partitioned into multiple stages”, and change 1121M to 1141M.  Change the last instance in the paragraph of “11411, 11412 . . . 1141M” to “11421, 11422 . . . 1142M”

Appropriate correction is required.



Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  

     


Regarding claim 13: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a first supply circuit configured to supply the first input circuit with a first supply voltage and a second supply circuit configured to supply the second input circuit with a second supply voltage different from the first supply voltage
in combination with the other limitations thereof as is recited in the claim. Claims 14-17 depend on claim 9.

Regarding claim 18: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of pre-charging a first match line to a first pre-charge voltage, the first match line being coupled to the memory cells of the first subset; pre-charging a second match line to a second pre-charge voltage different from the first pre-charge voltage, the second match line being coupled to the memory cells of the second 


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm'rPat. 1935).

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827